Appeal from *1426an order and judgment (one paper) of the Supreme Court, Oneida County (Samuel D. Hester, J.), entered December 9, 2014. The order and judgment, insofar as appealed from, granted the motion of defendants for summary judgment and dismissed the sixth amended complaint.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Scudder, P.J., Centra, Lindley, Valentino and Whalen, JJ.